FILED
                            NOT FOR PUBLICATION                             AUG 01 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-50505

               Plaintiff - Appellee,             D.C. No. 3:12-cr-01282-BEN

  v.
                                                 MEMORANDUM *
SANTOS JIMENEZ-ARRIAGA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Roger T. Benitez, District Judge, Presiding

                              Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Santos Jimenez-Arriaga appeals from the district court’s judgment and

challenges his guilty-plea conviction and 48-month sentence for being a removed

alien found in the United States, in violation of 8 U.S.C. § 1326. Pursuant to

Anders v. California, 386 U.S. 738 (1967), Jimenez-Arriaga’s counsel has filed a

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
brief stating that there are no grounds for relief, along with a motion to withdraw

as counsel of record. Jimenez-Arriaga has filed a pro se supplemental brief. No

answering brief has been filed.

      Jimenez-Arriaga has waived his right to appeal his conviction and sentence.

Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Jimenez-Arriaga’s motion for appointment of substitute counsel is denied.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                    12-50505